IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-18-00179-CR

ROY CASTANEDA RODRIGUEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 16-03800-CRF-272


                             ABATEMENT ORDER

      Roy Rodriguez is appealing from his conviction for knowingly possessing, with

intent to deliver, a controlled substance, namely, methamphetamine, in an amount of four

grams or more but less than two hundred grams. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.112(a), (d) (West 2017). During the trial of this case, Rodriguez filed a motion to

suppress evidence. The trial court denied the motion after a hearing. Rodriguez then

requested findings of fact and conclusions of law from the trial court, but none have been

made a part of the record.
       A trial judge, upon the request of the losing party, must make findings of fact and

conclusions of law adequate to provide an appellate court a basis for reviewing the

ruling’s correctness. State v. Mendoza, 365 S.W.3d 666, 670 (Tex. Crim. App. 2012); State

v. Cullen, 195 S.W.3d 696, 698-99 (Tex. Crim. App. 2006). The State has also filed an

“Agreed Motion to Abate Briefing Schedule” in this appeal. The State requests that we

abate this appeal to the trial court for 20 days after the reporter’s record is filed, which

occurred on July 17, 2018, so that the State may submit proposed findings of fact and

conclusions of law to the trial court.

       The “Agreed Motion to Abate Briefing Schedule” is granted. This appeal is abated

to the trial court to make findings of fact and conclusions of law regarding Rodriguez’s

motion to suppress evidence. The trial court’s findings of fact and conclusions of law

must be prepared, signed, and filed as a supplemental clerk’s record with this Court

within 21 days from the date of this Abatement Order. The appellant’s brief will then be

due 30 days from the date that this appeal is reinstated.


                                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed July 25, 2018




Rodriguez v. State                                                                    Page 2